Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arjomand et al. (US 9,090,274 B1), hereinafter Arjomand.
Regarding claim 1, Arjomand (Figures 17-22) teaches a scooter comprising: a shell (cargo container 46) including two side panels defining a cavity therebetween; a handlebar (rigid handle 49) coupled to the shell and retractable into the shell; a platform (52) elongated along a longitudinal axis, the platform coupled to the shell and translationally movable into and out of the cavity; and a plurality of wheels (wheels 55) rotatably coupled to the platform.
Regarding claim 2, Arjomand (Figures 17-22) teaches the scooter of claim 1, wherein the platform is translationally movable into and out of the cavity transverse to the longitudinal axis.
central opening of handle 49) attached at top edges of the side panels of the shell (attached to side panels through the top of the luggage. Note: the first embodiment of Arjomand invention shows direct attachment to the side panels).
Regarding claim 14, Arjomand (Figures 17 and 18) teaches the scooter of claim 1, wherein the handlebar includes a retractable pole (telescoping tube 58) coupled to the shell.
Regarding claim 15, Arjomand (Figures 17 and 18) teaches the scooter of claim 14, wherein the retractable pole is movable from a retracted position concealed within the shell to an extended position extending from the shell.
Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Porri (US 9,033,350 B2).
Regarding claim 1, Porri (Figures 1-4) teaches a scooter comprising: a shell (external frame 18) including two side panels defining a cavity therebetween; a handlebar (driving stick 4) coupled to the shell and retractable into the shell; a platform (standing platform 5) elongated along a longitudinal axis, the platform coupled to the shell and translationally movable into and out of the cavity; and a plurality of wheels (rear wheels 8 and 9) rotatably coupled to the platform.
Regarding claim 14, Porri (Figure 1) teaches the scooter of claim 1, wherein the handlebar includes a retractable pole (driving stick 2) coupled to the shell.
Regarding claim 15, Porri (Figure 1) teaches the scooter of claim 14, wherein the retractable pole is movable from a retracted position concealed within the shell to an extended position extending from the shell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porri (US 9,033,350 B2) in view of Adams (US 3,934,669 A).
Regarding claim 3, Porri teaches the scooter of claim 1. However, Porri does not teach decks hingedly attached to the side panels and rotatable from a closed position adjacent the side panel to a footrest position transverse to the side panel. 
Adams teaches decks (a pair of foldable foot pedals 24 and 25) hingedly attached to the side panels (opposite sides 26) and rotatable from a closed position (Figure 2) adjacent the side panel to a footrest position (Figure 1) transverse to the side panel (see Figures 1-3, 5, and 7).
It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Porri’s scooter, in view of Adams, to include decks hingedly attached to the side panels and rotatable from a closed position adjacent the side panel to a footrest position transverse to the side panel. Doing so would provide support for the driver's feet.
Regarding claim 4, the combination of Porri in view of Adams teaches the scooter of claim 3, wherein Adams further teaches that the decks include an exterior side with the same appearance as the side panel of the shell (see figs, 2, 5; wherein foot pedals 24, 25 are received in recesses 27 when in folded position to provide a fluid appearance on the side walls 26; col 2, Lines 51-58, col 4, Lines 23-35).
see grooved inner surface of pedal 25; Figure7) with a high surface roughness (wherein grooves of this type inherently provide increased friction to the user, therefore the inner surface of pedals 24, 25 have a higher surface roughness than an exterior side) relative to the exterior side (see Figure 2, showing exterior side of pedal 25, wherein exterior side does not include friction grooves).
Regarding claims 19 and 20, Porri teaches the scooter of claim 1. However, Porri does not teach a motor drivably mounted to one of the wheels or a battery electrically connected to the motor.
Adams (Figure 3) teaches (one or more electric batteries 52 which supply the necessary electric power for driving an electric motor 54). Adams further teaches a motor (electric motor 54) drivably mounted to one of the wheels (“The mechanical output of the electric motor 54 is connected to the driven pulley 122 by means of a drive pulley 124 and a suitable drive belt 126 (FIG. 3), such that the front wheel 12 is driven by the electric motor 54”).
It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Porri’s scooter, in view of Adams, to include a motor drivably mounted to one of the wheels. Doing so would provide a power vehicle which is propelled by an electrically driven motor that is simple in its design and inexpensive to manufacture and maintain.
Allowable Subject Matter
Claims 6-12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach concealable scooters of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/H.S./            Examiner, Art Unit 3611                                                                                                                                                                                            
/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611